Title: Estimate of State Department Expenses for 1805, 28 October 1804
From: Madison, James
To: 


Department of State, October 28th. 1804.


Ministers.



Salaries of three Ministers viz. to London, Paris and Madrid @ $9000 each is
$27,000
Dollars


Ditto of their three Secretaries @ $1350 each
4,050




Their Contingent expenses other than personal
2,000



Outfit for Genl. Armstrong as Minister to France, and Do. for a new Minister to Spain at $9000 each
18,000



Expense of an Extraordinary Mission to Madrid
6,000



Contingencies
20,000
77,050


Barbary Intercourse.



Salary allowed to the Consul at Algiers,
$ 4,000



Ditto—Do. To those at Morocco, Tunis, and Tripoli @ $2,000 each
6,000



Their expenses other than personal
3,500



For difference between the Cost of the Articles in which the annuity to Algiers is payable and the price at which they are received, making a difference between the permanent appropriations & the annual charges of
50,000



Contingent expenses of Intercourse with Barbary not to be foreseen
50,000
113,500


Treaties.



For awards in cases of claims by British Subjects under the 7th. Article of the British Treaty
70,000



Seamen.



For the relief and protection of distressed Seamen
5,000



Captures.



Salary of an Agent at Paris, to prosecute claims in relation to captures,
$2,000



Ditto—one at Madrid
 2,000
4,000



Dollars
269,550


Amount brought forward

$269,550


Miscellaneous.



For printing the Laws & other contingent expenses of the Government of the Indiana
Dolls



Territory in consequence of the Union with it of that of the Territory of Louisiana
350



Deficiency of the appropriation made by the Act of Congress entitled “An Act to provide for a more general distribution of the Laws of the United States”
 1144
1,494



Salaries of the Department of State.



of the Secretary of State
$5,000



of his Clerks
5,950



of his Messenger
  410
11,360


Contingent Expenses of the Department of State.



For Printing & distributing 10,000 copies of the Laws of the 2d. Session 8 Congress
$4,250



For printing the Laws in Newspapers
4,000



Fire & Candles
200



News Papers for the Office & Public Agents abroad
150



Mediterranean passports, printing & parchment
1.350



Blank patents, personal papers, circulars &c.
1.000



Purchasing Books
400.



Stationery
600



Miscellaneous
500



For Special Messengers charged with dispatches
 2,000
14,450



Dollars
296,854


James Madison.
